         Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

VINCENT SONNICK,

                               Plaintiff,

v.                                                                  5:20-CV-0413
                                                                    (TJM/ML)
SOCIAL SECURITY OFFICES SYRACUSE;
and ALJ BRUCE FEIN,

                        Defendants.
_____________________________________________

APPEARANCES:                                                        OF COUNSEL:

VINCENT SONNICK
 Plaintiff, Pro Se
205 North Street, #B
Oneida, New York 13421

MIROSLAV LOVRIC, United States Magistrate Judge

                        ORDER and REPORT-RECOMMENDATION

         The Clerk has sent this pro se complaint together with an application to proceed in forma

pauperis filed by Vincent Sonnick (“Plaintiff”) to the Court for review. (Dkt. Nos. 1 and 2.) For

the reasons discussed below, I grant Plaintiff’s in forma pauperis application (Dkt. No. 2) and

recommend that Plaintiff’s Complaint (Dkt. No. 1) be dismissed in its entirety, with leave to

amend.
        Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 2 of 7




I.     BACKGROUND

       Construed as liberally1 as possible, Plaintiff’s Complaint seeks review of a decision by

the Commissioner of Social Security. (See generally Dkt. No. 1.) Plaintiff alleges that he “[d]id

not have proper records in time for [the] hearing with [the] ALJ[] [because Plaintiff’s] [d]octor

did not send proper records.” (Id. at 2.)

       Plaintiff named two defendants in the instant action: (1) the Social Security Offices

Syracuse, and (2) ALJ Bruce Fein. (Id. at 1.)

II.    PLAINTIFF’S APPLICATION TO PROCEED IN FORMA PAUPERIS

       When a civil action is commenced in a federal district court, the statutory filing fee,

currently set at $400, must ordinarily be paid. 28 U.S.C. § 1914(a). A court is authorized,

however, to permit a litigant to proceed in forma pauperis status if a party “is unable to pay” the

standard fee for commencing an action. 28 U.S.C. § 1915(a)(1).2 After reviewing Plaintiff’s in

forma pauperis application (Dkt. No. 2), the Court finds that Plaintiff meets this standard.

Therefore, Plaintiff’s application to proceed in forma pauperis is granted.3




1
        The court must interpret pro se complaints to raise the strongest arguments they suggest.
Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995) (quoting Burgos v. Hopkins, 14 F.3d 787, 790
(2d Cir. 1994)).
2
        The language of that section is ambiguous because it suggests an intent to limit
availability of IFP status to prison inmates. See 28 U.S.C. § 1915(a)(1) (authorizing the
commencement of an action without prepayment of fees “by a person who submits an affidavit
that includes a statement of all assets such prisoner possesses”). The courts have construed that
section, however, as making IFP status available to any litigant who can meet the governing
financial criteria. Hayes v. United States, 71 Fed. Cl. 366, 367 (Fed. Cl. 2006); Fridman v. City
of N.Y., 195 F. Supp. 2d 534, 536 n.1 (S.D.N.Y. 2002).
3
       Plaintiff is reminded that, although the application to proceed in forma pauperis has been
granted, he will still be required to pay fees that he may incur in this action, including copying
and/or witness fees.


                                                 2
         Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 3 of 7




III.    LEGAL STANDARD FOR INITIAL REVIEW OF COMPLAINT

        “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the

court shall dismiss the case at any time if the court determines that . . . the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

        In order to state a claim upon which relief can be granted, a complaint must contain, inter

alia, “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The requirement that a plaintiff “show” that he or she is entitled to relief

means that a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis

added) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Determining whether a

complaint states a plausible claim for relief . . . requires the . . . court to draw on its judicial

experience and common sense. . . . [W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged–but it has not

shown–that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (internal citation and

punctuation omitted).

        “In reviewing a complaint . . . the court must accept the material facts alleged in the

complaint as true and construe all reasonable inferences in the plaintiff’s favor.” Hernandez v.

Coughlin, 18 F.3d 133, 136 (2d Cir. 1994) (citation omitted). However, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.




                                                     3
        Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 4 of 7




       Courts are “obligated to construe a pro se complaint liberally.” Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009); see also Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam)

(reading the plaintiff’s pro se complaint “broadly, as we must” and holding that the complaint

sufficiently raised a cognizable claim). “[E]xtreme caution should be exercised in ordering sua

sponte dismissal of a pro se complaint before the adverse party has been served and [the] parties .

. . have had an opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983).

       The Court, however, also has an overarching obligation to determine that a claim is not

legally frivolous before permitting a pro se plaintiff’s complaint to proceed. See, e.g., Fitzgerald

v. First East Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d Cir. 2000) (holding that a district

court may sua sponte dismiss a frivolous complaint, notwithstanding the fact that the plaintiff

paid the statutory filing fee). “Legal frivolity . . . occurs where ‘the claim is based on an

indisputably meritless legal theory [such as] when either the claim lacks an arguable basis in law,

or a dispositive defense clearly exists on the face of the complaint.” Aguilar v. United States, 99-

MC-0304, 99-MC-0408, 1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting Livingston

v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)); see also Neitzke v. Williams,

490 U.S. 319, 325 (1989) (“[D]ismissal is proper only if the legal theory . . . or factual

contentions lack an arguable basis.”); Pino v. Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (“[T]he

decision that a complaint is based on an indisputably meritless legal theory for purposes of

dismissal under section 1915(d), may be based upon a defense that appears on the face of the

complaint.”).

IV.    ANALYSIS

       “The Commissioner [of Social Security] is the proper defendant in any action seeking

judicial review under the Social Security Act.” Scott v. Comm’r of Soc. Sec., 02-CV-0581, 2002




                                                  4
        Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 5 of 7




WL 31164581, at *1 (N.D.N.Y. Sept. 30, 2002) (McCurn, J.); see also Keesing v. Apfel, 124 F.

Supp. 2d 134, 135 (N.D.N.Y. 2000) (McAvoy, J.) (citing Ostroff v. State of Florida, Dep’t of

Health & Rehab. Servs., 554 F. Supp. 347, 352 (M.D. Fla. 1983) (section 405(g) only authorizes

suit against the Secretary of Health and Human Services, now the Commissioner of Social

Security)) (“The only proper defendant in an action under section 405(g) is the Commissioner of

Social Security.”). Thus, Plaintiff can state no claim under sections 405(g) or 1383(c)(3) against

Defendants Social Security Office Syracuse and Fein.

       As a result, I recommend that this action be dismissed, but that the dismissal be without

prejudice and that Plaintiff be permitted thirty days within which to file an amended complaint.

       The Court advises Plaintiff that should he be permitted to amend his Complaint, any

amended pleading he submits must comply with Rules 8 and 10 of the Federal Rules of Civil

Procedure. Any such amended complaint, which shall supersede and replace in its entirety the

previous Complaint filed by Plaintiff, must contain sequentially numbered paragraphs containing

only one act of misconduct per paragraph. Thus, if Plaintiff claims that his civil and/or

constitutional rights were violated by more than one defendant, or on more than one occasion, he

should include a corresponding number of paragraphs in his amended complaint for each such

allegation, with each paragraph specifying (i) the alleged act of misconduct; (ii) the date,

including the year, on which such misconduct occurred; (iii) the names of each and every

individual who participated in such misconduct; (iv) where appropriate, the location where the

alleged misconduct occurred; and, (v) the nexus between such misconduct and Plaintiff’s civil

and/or constitutional rights.

       Plaintiff is further cautioned that no portion of his prior Complaint shall be incorporated

into his amended complaint by reference. Any amended complaint submitted by Plaintiff must




                                                 5
        Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 6 of 7




set forth all of the claims he intends to assert against Defendants and must demonstrate that a

case or controversy exists between Plaintiff and Defendants which Plaintiff has a legal right to

pursue and over which this Court has jurisdiction. If Plaintiff is alleging that the named

Defendants violated a law, he should specifically make reference to such law.

       ACCORDINGLY, it is

       ORDERED that the application to proceed in forma pauperis (Dkt. No. 2) is

GRANTED; and it is further respectfully

       RECOMMENDED that the Court DISMISS WITH LEAVE TO REPLEAD

Plaintiff’s Complaint (Dkt. No. 1) pursuant to 28 U.S.C. 1915(e)(2)(B).

       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within

which to file written objections to the foregoing report.4 Such objections shall be filed with the

Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

DAYS WILL PRECLUDE APPELLATE REVIEW. 28 U.S.C. § 636(b)(1) (Supp. 2013);

Fed. R. Civ. P. 6(a), 6(d), 72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing Small v.

Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)).




4
         If you are proceeding pro se and served with this report, recommendation, and order by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date that the report, recommendation, and order was mailed to you to
serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).



                                                  6
        Case 5:20-cv-00413-TJM-ML Document 5 Filed 06/04/20 Page 7 of 7




       It is hereby respectfully ORDERED that the Clerk of the Court shall file a copy of this

order, report, and recommendation on the docket of this case and serve a copy upon the parties in

accordance with the local rules.5


             4 2020
Dated: June ___,
       Binghamton, New York




5
       The Clerk shall also provide Plaintiff with copies of all unreported decisions cited herein
in accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).




                                                7
